Case 2:18-cv-00594-FMO-JEM Document 38 Filed 10/07/19 Page 1of8 Page ID #:389

|

 

 

 

10
il
12
13
14

15

16

17
18
19
20
21
22
23

24

 

 

~~ Caseé.No. 2:18-cv-594-FMO-JEM

ia " ray A ra 4 A y
be a es. wid
Morton Minikes, Esq. (S.B. No. 34308)
Landmark I
11755 Wilshire Blvd.
15th Floor
Los Angeles, CA. 90025-1506
Tel. No. (310) 473-4826
Fax No. (310) 312-3836
Email: minikeslaw@verizon.net

Attorney For Defendant

Robert Golbahar, in individual and
representative capacity as trustee of the
Amanda Pavie Golbahar Childs Trust,
dated January 28, 2010, and of the .
Alexis Margaux Golbahar Childs Trust,
dated January 28, 2010

UNITED STATES DISTRICT COURT

' CENTRAL DISTRICT OF CALIFORNIA .

Rafael Arroyo, Jr., ) Case No. 2:18-cv-594-FMO-JEM
 ~Plaintif® ) ° DEFENDANT ROBERT
vs. )  GOLBAHAR’S OPENING -
) ' BRIEF ON THE ISSUE OF

Robert Golbahar, in individual and -) MOOTNESS

| representative capacity as trustee of )_

the Amanda Pavie Golbahar Childs )

Trust dated January 28, 2010, and)

of the Alexis Margaux Golbahar ) District Judge: Fernando M. Olguin
Childs Trust dated January 28, ) Magistrate: John E. McDermott
2010; Nick Bhanji; and Does 1-10) -

) .
Defendants. _ ) - Complaint Filed: 1/24/18

Defendant Robert Golbahar’s Opening
- Brief on the Issue of Mootness-

 

 
10
11
12
13
14

15

16

17
18
19
20
21
22
23
24

25

26.

- - || °°. Case No. 2:18-cv-594-FMO-JEM
. 32 . oe a

 

 

 

 

 

 

I
INTRODUCTION

On September 20, 2019, Plaintiff filed a “Notice of Indication of
Mootness and Request to File Memorandum of points and Authorities re:
Relief. (the “Notice”; Dkt. 36.)

On October 2, 2019, this Court issued an Order for “each party [to]
file a brief, not to exceed ten (10) pages in length, discussing the issue of

mootness,” (Dkt. 37.)

This Opening Brief by Defendant Golbahar is offered in Response to
this Court’s October 2, 2010 Order (Dkt. 37).

| 4
_. DISCUSSION . .

A, . Plaintiff's Concessions and Contention.

First, Plaintiff's counsel does not take issue with defense counsel’s
contention that the parking lot at the Subject Property has been re-stripped to
allow for Van Accessible Handicap Parking in conformity with the 2010
Standards of the ADA. (Notice, at p. 2, Is. 5-8; Dkt. 36) -

‘Second, in light of the foregoing it further appears that Plaintiff's
counsel does not take issue with Defendant’s counsel’s contention that one
of the critical issues in this case, i.e., lack of Van Accessible Handicap

7

_” Defendant Robert Golbahar’s Opening
_. Brief on the Issue of Mootness

 
 

 

 

Case 2: 18- -cv-00594- FMO- JEM Document 38 Filed 10/07/19 Page 3 of 8 Page ID #:391

10
li

12

14

15

isl

17
18
19
20
21
22
23
24

25

26.

28

13]

 

 

Parking in conformity with the 2010 ADA Standards, has now been fully
satisfied albeit the number of non-handicap parking spaces has been
reduced. (Notice, at p. 2, Is. 8-9; Dkt. 36.)

Notwithstanding the foregoing, Plaintiff now contends that just
because the parking lot at the Subject Property has been re-stripped to allow |
for Van Accessible Handicap Parking in conformity with the 2010 ADA
Standards, as a matter of law this Court must now find that the change of the
prior condition was “readily achievable” and thus violated the ADA as well
as the Unruh Civil Rights Act (the Unruh Act). Therefore, this Court is left
with no alternative but to amend its Summary J udgment Order or (Dit. 33) and
grant summary judgment o on this ; issue. (N otice, at D. 2, Is. 12-26; Dkt. 36. )

B. . ‘Defendant’s Opposition and Reply to Plaintiff's Contention.

Here, the Complaint asserts two (2) causes of action, namely: 1. -
violations of the ADA, and 2. violations of the Unruh Act. (Dkt 1.)

However, it must be emphasized that the only relief that a .
plaintiff can obtain for alleged violations of the ADA is injunctive relief.
However, any claim for injunctive relief with respect to alleged violations of
the ADA with respect to handicap parking is now moot as Plaintiff now
concedes that any such violations have now been corrected, (Wilson y, Pier

1 Imports (US), Inc., 439. F. Supp.2d 1054, 1069, 1070, 1071 (2006))
3 , .

~ Case:No. 2:18-ev-594-F MO-JEM a ‘Defendant Robert Golbahar s Opening

Brief on the Issue of Mootness

 

 
 

 

10
li

12

14

15

16

17
18
19
290
21
22
23
24
25

26

27H |
_ |} > *. Case No. 2:18-cv-594-FMO-JEM
- 28 . ~

13

 

 

 

 

Likewise, any claim with respect to violations of Unruh Act based on

violations of the ADA with respect to handicap parking would also be moot.
unless there is a showing that correction of the alleged violations- were
“readily achievable,” i.e., “easily accomplishable and able to be carried out
without much difficulty or expense. (Wilson v. Pier I Imports ( US), Inc.,
supra, at pp. 1067-1069.)

However, in the very case principally relied on by the Plaintiff,
Wilson v. Pier I Imports (US), Inc., supra, that Court emphasized that the
term “readily achievable” “is not a bright line rule, but rather involves a fact
intensive inquiry that will rarely be decided on summary judgment.” (d., at -
p. 1067.) a | -
Again, in the very case principally relied on by the Plaintiff, Wilson vy.
Pier I ‘Imports (US), Inc., supra, that Court also emphatically stated without
qualification that, “It is Plaintiff's burden to demonstrate that barrier
removal is readily achievable. [Citation omitted.] (Zd., at p. 1067.)

In accord:

Vogel v. Rite Aid Corp., 992 F. Supp.2d 998, 1010 (C.D. Cal.

2014). |

Notwithstanding, Plaintiff now contends that simply because the

Subject Property has been re-stripped to allow for Van Accessible Handicap

- ~ Defendant Robert Golbahar’s Opening
Brief on the Issue of Mootness ":

 
 

 

i0
li

12

i4

15

16

17
18
19
20
21
22
23
24

25

26.

28

13

|

 

 

 

 

Parking in conformity with the 2010 ADA Standards this demonstrates as a
matter of law that remediation of the prior condition was “readily -
achievable.” In other words, this Court can infer that having the parking lot

at the subject Property re-stripped was readily achievable. (Notice, at p. 3;

_ Dkt. 36, citing Montano v. Bonnie Brae Convalescent Hosp., Inc., 79 ¥.

Supp.3d 1120, 1131 (C.D. Cal. 2015.) NOT SO.

The court in Wilson v. Pier 1 Imports (US), Inc., supra, pointed out
that whether correction of the complained of violation was “readily
achievable” has to take into account “various factors besides cost, including
whether the proposed changes would comply with the applicable codes and °

regulations,-whether the changes would be approved by the City of Fairfield,

etcetera.” (Id, at p. 1068.)

Itis for this precise reason that this Court denied Plaintiff's MSJ on |
the issue of “readily achievable” as to the Van Accessible Parking issue.
(Dkt. 33, at pp. 7-8.)

Here, although the Van Accessible Parking issue has now been
rendered moot, Plaintiff has failed to carry his burden of demonstrating that
the subject change was “readily achievable.” Simply contending that just
because a change has been made does not necessarily carry with it a finding

=

~ Defendant Robert Golbahar’s Opening

Case No. 2:18-cv-594-FMO-JEM — )
So - - Brief on the Issue of Mootness

 
 

 

 

Case 2:18-cv-00594- -FMO- JEM Document 38 Filed 10/07/19 Page ¢ 6 of 8 Page ID #:394

10
1i

12

14

15

16

17
18
19
20
21
22
23
24

25

“26.

fp Case No. 2:18-cv-594-FMO-JEM SS "Defendant Robert Golbahar’s Opening.

28

13

 

 

that the change was readily achievable as a matter of law. Saying so does not

make it so. (Wilson v. Pier I Imports (US), Inc., supra, at p. 1068.).

As above pointed out the concept of “readily achievable” is not a
bright line rule. Rather it involves a fact intensive inquiry of various factors
besides cost, including, but not limited to, whether the proposed changes
would comply with the applicable codes and regulations; and in this case
whether the changes would be approved by the City of Manhattan Beach.
(Wilson v. Pier I Imports (US), Inc., supra, at p. 1067.)

Tl
CONCLUSION .
It is Plaintiff's burden Plaintiff to demonstrate that the change in the

Handicap Parking Space at the subject Property to Van Accessible parking |

was “readily achievable.” However, itis submitted that under the authority
of Wilson v. Pier i Imports (US), Inc., supra, 439 F . Supp.2d 1054, the very
case relied on by Plaintiff, merely showing that there has been change does
not satisfy Plaintiff's burden in this regard.

Accordingly, without a showing as why and how the subject change
came about this Court is not ina Position to amend its MSJ Order (Dkt., 33)
to render summary judgment on the accessible Van Parking issue under the

ADA and Unruh Act. Such action would require a finding that the change.

Brief on the Issue of Mootness -

 
10
1l

i2

14
15

16

1?

18
19
20
21
22
23
24

25

26.

28

134

 

 

 

 

was “readily achievable.” However, the record is devoid of any factual

showing to support such a finding.

Casé No. 2:18-cv-594-FMO-JEM

Respectfully submitted,

Law Offices of Morton Minikes

By: Wortou Wiathes

Morton Minikes
Attorney for Defendant Robert Golbahar, in
individual and representative capacity as
trustee of the Amanda Pavie Golbahar
Childs Trust, dated January 28, 2010, and of
the Alexis Margaux Golbahar Childs Trust,
dated January 28, 2010

Defendant Robert Golbahar’s Opening
- _ Brief on the Issue of Mooiness

 
 

PROOF OF SERVICE

COUNTY OF LOS ANGELES )
) SS
STATE OF CALIFORNIA )
lam employed in the County of Los Angeles, State of California. Iam over the age of 18

and not a party to the within action. My business address is Landmark I, 11755 Wilshire
Boulevard, 15°F loor, Los Angeles, California 90025-1506.

On October 7, 2019, I served the foregoing document described as DEFENDANT
ROBERT GOLBAHAR’S OPENING BRIEF ON THE ISSUE OF MOOTNESS on the
interested parties in this action by:

Xx BY MAIL - placing a true and correct copy thereof
enclosed in a sealed envelope addressed as follows:

Center For Disability Access
Chris Carson, Esq.

Phyl Grace, Esq.

Christopher A. Seabock, Esq.
8033 Linda Vista Road

Suite 200

San Diego, CA 92111
(Attorneys for Plaintiff)

X I deposited such envelope in the mail at Los Angeles,
California, with postage thereon fully prepaid

 

x Tam “readily familiar” with the firm’s practice of
collection and processing correspondence for mailing. Under that practice
it would be deposited with the U.S. Postal Service on the same day with
postage thereon fully prepaid at Los Angeles, California in the ordinary
course of business. I am aware that on motion of the party served, service
is presumed valid is postal cancellation date or postage meter date is more
than one day after date of deposit for mailing in affidavit.

 

Executed on October 7, 2019, at Los Angeles, California

x STATE - | declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

Wonton Winihes

Morton Minikes

8

Case No. 2:18-cv-594-FMO-JEM Defendant Robert Golbahar’s Opening
Brief on the Issue of Mootness

 
